Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 1 of 40 PageID #: 11

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK




       UNITED STATES OF AMERICA      *                     Case No. 19-CR-117(JBW)
                                     *
                                     *                     Brooklyn, New York
                                     *                     March 7, 2019
            v.                       *
                                     *
       SINMYAH AMERA CEASAR,         *
                                     *
                      Defendant.     *
                                     *
       * * * * * * * * * * * * * * * *

                        TRANSCRIPT OF CRIMINAL CAUSE FOR
                              ARRAIGNMENT AND PLEADING
                       BEFORE THE HONORABLE ROBERT M. LEVY
                         UNITED STATES MAGISTRATE JUDGE

       APPEARANCES:

       For the Government:                        JOSHUA G. HAFETZ, ESQ.
                                                  Asst. United States Attorney
                                                  United States Attorney’s Office
                                                  271 Cadman Plaza
                                                  Brooklyn, NY 11201


       For the Defendant:                         SAMUEL JACOBSON, ESQ.
                                                  Federal Defenders of New York,
                                                   Inc.
                                                  One Pierrepont Plaza, 16th Fl.
                                                  Brooklyn, NY 11201




       Proceedings recorded by electronic sound recording,
       transcript produced by transcription service.


                      Fiore Reporting and Transcription Service, Inc.
                             4 Research Drive, Suite 402
                       Shelton, Connecticut 06484 (203)929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 2 of 40 PageID #: 12

                                                                                2

 1            (Proceedings commenced at 1:22 p.m.)

 2                   THE CLERK:    Criminal cause for arraignment and

 3      pleading, United States vs. Sinmyah Amera Ceasar, case no.

 4      19-CR-117.

 5                   Counsel, can you state your appearances?

 6                   MR. HAFETZ:     Good afternoon, Your Honor.       Josh

 7      Hafetz for the government.        I'm joined at counsel table by

 8      Jacqueline Ross of the FBI.

 9                   THE COURT:    Good afternoon.

10                   MR. JACOBSON:      Good afternoon, Your Honor.       Sam

11      Jacobson, Federal Defenders, on behalf of Ms. Ceasar, who's

12      present next to me.        We're joined by Carina Bruka (ph) a

13      paralegal in our office.

14                   THE COURT:     Good afternoon.

15                   So could you all come up and approach the bench,

16      please.

17                   (The defendant is sworn.)

18                   THE CLERK:    Could you please also just state your

19      name for the record.

20                   THE DEFENDANT:     Sinmyah Amera Ceasar.

21                   THE COURT:    All right.   Good afternoon.

22                   THE DEFENDANT:     Good afternoon.

23                   THE COURT:    All right.   And what is Ms. Ceasar

24      going to do today?

25                   MR. JACOBSON:      Your Honor, she needs to be


                  Fiore Transcription Service, Inc.     203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 3 of 40 PageID #: 13

                                                                                3

 1      arraigned on the information that was filed in this case and

 2      she'd like to waive indictment and proceed before Your Honor

 3      and plead guilty to the sole count in the information.

 4                  THE COURT:    Okay.   And there's an agreement as

 5      well?

 6                  MR. HAFETZ:     There is, Your Honor.

 7                  MR. JACOBSON:      There is, Judge.

 8                  THE COURT:    Okay.   Great.

 9                  So why don't we start with the information.          Have

10      you had a chance to read the information?

11                  THE DEFENDANT:     Yes, sir.

12                  THE COURT:    So I'm just going to advise you you

13      have the right to remain silent.        Anything you say here today

14      can be used against you.

15                  Even if you've made statements to the government,

16      you don't have to say anything else. And you can consult with

17      your lawyer at any time if you wish.

18                  Do you understand?

19                  THE DEFENDANT:     Yes.

20                  THE COURT:    So it's a very short information. I'm

21      just to read it.

22                  It says, "Obstruction of an official proceeding. In

23      or about and between June, 2018 and July, 2018, both dates

24      being approximate and inclusive, within the Eastern District

25      of New York, the defendant, Sinmyah Amera Ceasar, while


                 Fiore Transcription Service, Inc.      203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 4 of 40 PageID #: 14

                                                                              4

 1      released under Title 18, United States Code, Chapter 207, did

 2      knowingly, intentionally and corruptly alter, destroy,

 3      mutilate and conceal one or more records, documents and other

 4      objects, to wit, Facebook messages and text messages with the

 5      intent to impair the object's integrity and availability for

 6      use in one or more official proceedings, to wit, A, bail

 7      proceedings in the Eastern District of New York, and B,

 8      sentencing proceedings in the Eastern District of New York.

 9                  Do you have any questions about the information?

10                  THE DEFENDANT:     No, sir.

11                  THE COURT:    And are you satisfied that your client

12      understands her rights and the information?

13                  MR. JACOBSON:      Yes.

14                  THE COURT:    All right.      So I also have a here a

15      waiver of indictment.

16                  And do you understand what an indictment is?

17                  THE DEFENDANT:     Yes.

18                  THE COURT:    So on this form it appears that there's

19      a signature above your name.

20                  Did you read the waiver form?

21                  THE DEFENDANT:     Yes.

22                  THE COURT:    And did you sign it?

23                  THE DEFENDANT:     Not yet.

24                  MR. JACOBSON:      You signed the copy.

25                  THE COURT:    Okay.       You signed another copy?


                 Fiore Transcription Service, Inc.      203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 5 of 40 PageID #: 15

                                                                              5

 1                  THE DEFENDANT:     Oh, yes.     Yes.

 2                  THE COURT:    Okay.      So your copy you need to sign

 3      and this copy -- yeah.

 4                  And before you signed it, did you discuss it with

 5      your lawyer and discuss with him what it means to waive an

 6      indictment?

 7                  THE DEFENDANT:     Yes.

 8                  THE COURT:    And are you making this decision

 9      voluntarily?

10                  THE DEFENDANT:     Yes.

11                  THE COURT:    DO you have any questions about what

12      you're doing?

13                  THE DEFENDANT:     No.

14                  THE COURT:    All right.      So, Mr. Jacobson, can you

15      just explain that it is, without breaching attorney/client

16      confidentiality, what it is your explained to Ms. Ceasar, the

17      significance of waiving the indictment is.

18                  MR. JACOBSON:      That ordinarily she would have the

19      right to have a grand jury go -- to have the government

20      before a grand jury to return an indictment and that by

21      proceeding on the information, she's waiving that right.

22                  THE COURT:    Okay.

23                  MR. JACOBSON:      And that the government would have

24      to show sufficient evidence to return the indictment.

25                  THE COURT:    And do you feel that she understood


                 Fiore Transcription Service, Inc.         203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 6 of 40 PageID #: 16

                                                                              6

 1      your discussions?

 2                  MR. JACOBSON:      Yes, she did.

 3                  THE COURT:    So I'm just going to go through this as

 4      well.

 5                  So you understand that -- you understand what a

 6      grand jury is.

 7                  THE DEFENDANT:     Yes.

 8                  THE COURT:    So a grand jury is a group of citizens

 9      who are part of an entity that evaluates whether the

10      government has enough proof to bring criminal charges against

11      someone for a felony.

12                  Do you understand?

13                  THE DEFENDANT:     Yes.

14                  THE COURT:    And you have a right, as your lawyer

15      said, to have the grand jury review this evidence and decide

16      whether there's probable cause before they bring these formal

17      criminal charges against you.

18                  Do you understand that?

19                  THE DEFENDANT:     Yes, sir.

20                  THE COURT:    And it's unclear at this -- I mean, the

21      grand jury could decide not to indict you.

22                  You know, we haven't heard what evidence the

23      government's going to bring.          The grand jury hasn't been

24      empaneled in your case and the grand jury hasn't made a

25      decision whether or not to indict you.


                 Fiore Transcription Service, Inc.      203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 7 of 40 PageID #: 17

                                                                              7

 1                  So it is possible that a grand jury may or may not

 2      indict you.

 3                  Do you understand that?

 4                  THE DEFENDANT:     Yes.

 5                  THE COURT:    And it's -- these are serious charges

 6      that are in the information.

 7                  And if you proceed by way of an information, the

 8      grand jury will not have the opportunity to screen the

 9      charges and determine if there's probable cause to bring

10      them.

11                  Do you understand?

12                  THE DEFENDANT:     Yes.

13                  THE COURT:    So that's -- and your lawyer explained

14      that to you thoroughly, as I hear.

15                  So do you have any questions at all about what

16      you're doing?

17                  THE DEFENDANT:     No, sir.

18                  THE COURT:    And are you voluntarily, as I asked

19      before, giving up your right to have a grand jury evaluate

20      the evidence and decide whether to bring forth an indictment?

21                  THE DEFENDANT:     Yes.

22                  THE COURT:    Okay.   So I'm going to ask you a lot of

23      questions and you will be answering them under oath.

24                  If you make any false statements, you could be

25      prosecuted for perjury.


                 Fiore Transcription Service, Inc.      203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 8 of 40 PageID #: 18

                                                                               8

 1                  Do you understand that?

 2                  THE DEFENDANT:     Yes.

 3                  THE COURT:    If you have any questions at all, feel

 4      free to consult with your lawyer privately, or to ask me, or

 5      both.

 6                  Okay.    So I'm going to ask you, as I said, a number

 7      of questions.       The first one is what is your full name?

 8                  THE DEFENDANT:     Sinmyah Amera Ceasar.

 9                  THE COURT:    How old are you?

10                  THE DEFENDANT:     24.

11                  THE COURT:    What's the last level of schooling that

12      you completed?

13                  THE DEFENDANT:     I didn't obtain my high school

14      diploma.    I went to 12th grade, but I dropped out before my

15      senior year.

16                  THE COURT:     Okay.

17                  THE DEFENDANT:     Before my senior graduation.

18      Sorry.

19                  THE COURT:    Okay.      Are you now or have you recently

20      been under the care of a doctor or a psychiatrist?

21                  THE DEFENDANT:     Yes, I do see a psychologist.

22                  THE COURT:    Okay.      And I think you're getting some

23      medical assistance as well?

24                  THE DEFENDANT:     Yes.

25                  THE COURT:     And the medical assistance, I know


                 Fiore Transcription Service, Inc.      203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 9 of 40 PageID #: 19

                                                                                    9

 1      we've talked about it in other proceedings.

 2                   Are you taking any -- as a result of seeing either

 3      a doctor or a psychiatrist, are you currently taking any

 4      medication?

 5                   THE DEFENDANT:     Yes.

 6                   THE COURT:   In the last 24 hours, have you taken

 7      any medicine or pills?

 8                   THE DEFENDANT:     No. Only for my health, like high

 9      blood pressure and for like my asthma, stuff like that.               But

10      it has nothing to do with mental -- psych meds.

11                   THE COURT:   Okay.       Do for your physical conditions

12      you've been taking medication --

13                   THE DEFENDANT:     Yes.

14                   THE COURT:   And do you take that everyday?

15                   THE DEFENDANT:     As needed.

16                   THE COURT:   Have you taken any medication in the

17      last 24 hours?

18                   THE DEFENDANT:     No.

19                   THE COURT:   No.     Does the medication you take for

20      blood pressure and for other physical issues, does that ever

21      affect your ability to think, or to concentrate, or to pay

22      attention?

23                   THE DEFENDANT:     No, sir.

24                   THE COURT:   And have you taken any psychiatrist

25      medications?


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 10 of 40 PageID #: 20

                                                                               10

 1                  THE DEFENDANT:     No.

 2                  THE COURT:    In the past 24 hours, have you taken

 3      any narcotic drugs or alcoholic beverages?

 4                  THE DEFENDANT:     No, sir.

 5                  THE COURT:    Have you ever been hospitalized or

 6      treated for a narcotic addiction?

 7                  THE DEFENDANT:     No.

 8                  THE COURT:    Or alcoholism.

 9                  THE DEFENDANT:     No.

10                  THE COURT:    For a mental or emotional problem,

11      other than what you just told me?

12                  THE DEFENDANT:     Yes.

13                  THE COURT:    Okay.      Is your mind clear now?

14                  THE DEFENDANT:     Yes, sir.

15                  THE COURT:    And do you understand why you're here

16      and what's happening here today?

17                  THE DEFENDANT:     Yes.

18                  THE COURT:    Okay.      So these are all standard

19      questions that, obviously, I have to ask.

20                  So I'm just going to ask your lawyer a few

21      questions and then come back to you.

22                  Have you discussed this matter fully with your

23      client?

24                  MR. JACOBSON:      I have, Your Honor.

25                  THE COURT:    Does she understand the rights that she


                  Fiore Transcription Service, Inc.      203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 11 of 40 PageID #: 21

                                                                               11

 1      would be waiving by pleading guilty?

 2                  MR. JACOBSON:      She does.

 3                  THE COURT:    Is she capable of understanding the

 4      nature of these proceedings?

 5                  MR. JACOBSON:      Yes, she is.

 6                  THE COURT:    Do you have any doubts as to her

 7      competency to plead at this time?

 8                  MR. JACOBSON:      No, Your Honor.

 9                  THE COURT:    In preparing for this plea, have you

10      advised her of the possible maximum and minimum sentence and

11      fine?

12                  MR. JACOBSON:      I have.

13                  THE COURT:    Have you advised her of other possible

14      penalties that could be imposed and how it might affect her

15      in other proceedings she has before the court?

16                  MR. JACOBSON:      Yes, I have.

17                  THE COURT:    Have you advised her -- and I know this

18      may not be applicable, that if she's not a citizen of the

19      U.S. a guilty plea could result in deportation?

20                  MR. JACOBSON:       Yes.

21                  THE COURT:    Have you explained to her how the

22      sentencing guidelines work and that there's no guarantee at

23      this time what her sentence will be?

24                  MR. JACOBSON:      Yes, I did.

25                  THE COURT:    Do you think that she understood all of


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 12 of 40 PageID #: 22

                                                                               12

 1      your discussions?

 2                   MR. JACOBSON:     I believe so.

 3                   THE COURT:   So you heard what your lawyer said.          Do

 4      you agree with what he just said?

 5                   THE DEFENDANT:       Yes.

 6                   THE COURT:   And have you discussed your case with

 7      him fully?

 8                   THE DEFENDANT:    Yes.

 9                   THE COURT:   Are you satisfied to have him represent

10      you?

11                   THE DEFENDANT:    Yes.

12                   THE COURT:   Okay.     So the next series of questions

13      has to do with your rights, because when you plead guilty

14      you're doing it now with a full array of constitutional and

15      legal rights. Once you plead guilty, you'll be giving up some

16      of those rights.

17                   So the first question is do you understand that

18      it's your right to plead not guilty if you wish to?

19                   THE DEFENDANT:    Yes.

20                   THE COURT:   And if you continue to plead not

21      guilty, you would have a right under the Constitution and

22      laws of this country to a speedy and public trial by jury,

23      with the help of your lawyer, on the charges contained in the

24      information.

25                   Do you understand?


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 13 of 40 PageID #: 23

                                                                               13

 1                  THE DEFENDANT:     Yes.

 2                  THE COURT:    And if you can't afford to hire an

 3      attorney, the court will make sure that you have an attorney

 4      who's appointed to represent you all the way through trial,

 5      at every stage of this case, including through appeal if you

 6      were convicted.

 7                  Do you understand?

 8                  THE DEFENDANT:     Yes.

 9                  THE COURT:    And if you decided to go to trial, you

10      would be presumed innocent.        The government would have to

11      prove your guilt by what's called competent evidence that's

12      admissible in court and by proof beyond a reasonable doubt.

13                  Do you understand?

14                  THE DEFENDANT:     Yes.

15                  THE COURT:    Even if you did everything the

16      government has accused you of, if it can't prove beyond a

17      reasonable doubt that you're guilty, the jurors would have a

18      duty to find not guilty.

19                  Do you understand?

20                  THE DEFENDANT:     Yes.

21                  THE COURT:    Okay.    Any questions so far?

22                  THE DEFENDANT:     No, sir.

23                  THE COURT:    So if you decided to go to trial, the

24      government would have to bring its witnesses to court.             They

25      would have to testify.       You would be there to listen to them.


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 14 of 40 PageID #: 24

                                                                               14

 1                  Your lawyer would have a right to cross examine

 2      them, to object to the government's evidence, to present

 3      evidence in your defense and to subpoena or to call witnesses

 4      to testify on your behalf.

 5                  Do you understand?

 6                  THE DEFENDANT:     Yes.

 7                  THE COURT:    And if you did go to trial, you would

 8      have a choice whether or not to testify.

 9                  If you wish to, you could testify in your own

10      defense, but you don't have to because under the Fifth

11      Amendment, you have a right to remain silent and not to

12      incriminate yourself.

13                  Do you understand?

14                  THE DEFENDANT:     Yes.

15                  THE COURT:    So if you decided to go to trial, but

16      not to testify, Judge Weinstein, or whoever the judge is

17      who'll be supervising your case, would instruct the jurors

18      that they couldn't hold that against you and assume that

19      you're guilty just because you didn't testify in your

20      defense.

21                  Do you understand?

22                  THE DEFENDANT:     Yes.

23                  THE COURT:    All right.     Any questions so far?

24                  THE DEFENDANT:     No.

25                  THE COURT:    So are you willing to give up your


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 15 of 40 PageID #: 25

                                                                                 15

 1      right to a trial, the right to remain to silent, the right to

 2      confront witnesses and the other rights that have just been

 3      discussed?

 4                   THE DEFENDANT:       I do.

 5                   THE COURT:    Okay.     So do you have a copy of the

 6      agreement there to follow along?

 7                   MR. HAFETZ:    Your Honor, I apologize for the

 8      interruption.

 9                   Does Your Honor have a copy of the written consent

10      to proceed before the magistrate?

11                   THE COURT:    Oh, you know, that's a good question.

12                   I don't think we went through that, did we? And I

13      don't think I have a -- I do have it.          Thank you.    Thank you

14      very much.

15                   MR. HAFETZ:    You're welcome, Judge.

16                   THE COURT:    Yes.     So this is a consent form.     And

17      in it it says that the defendant and the government are

18      consenting to have a magistrate judge hear the guilty plea,

19      and make a recommendation to the district judge.

20                   Did you sign this consent?

21                   THE DEFENDANT:       Yes.

22                   THE COURT:    You did sign it?

23                   THE DEFENDANT:       It's on there (indiscernible).

24                   THE COURT:    And before you signed it, did you

25      discuss it with your lawyer and understand what you were


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 16 of 40 PageID #: 26

                                                                               16

 1      doing?

 2                   THE DEFENDANT:    Yes.

 3                   THE COURT:   And do you understand that if you wish,

 4      Judge Weinstein would be happy to hear your guilty plea and

 5      to -- would not be upset in any way.         It's totally all right

 6      if you'd rather have him hear the plea than me.

 7                   Do you understand?

 8                   THE DEFENDANT:    I do.

 9                   THE COURT:   Okay.    And are you agreeing to have me

10      hear the plea voluntarily?

11                   THE DEFENDANT:    Yes.

12                   THE COURT:   Do you have any questions about what

13      you're doing?

14                   THE DEFENDANT:    No, sir.

15                   THE COURT:   Okay.    Thanks.   And thanks for

16      mentioning that.

17                   Okay.   All right. So let's take a look at the plea

18      agreement.     It's been marked as Court Exhibit No. 1 and on

19      the last page there's a signature page and there's a

20      signature above your name there.

21                   Did you sign the plea agreement?

22                   THE DEFENDANT:    Yes.

23                   THE COURT:   Do you want to see this copy?

24                   THE DEFENDANT:    Yes.

25                   THE COURT:   Okay.    And before you signed it, did


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 17 of 40 PageID #: 27

                                                                               17

 1      you have a chance to read it carefully and discuss it with

 2      your lawyer?

 3                   THE DEFENDANT:     Yes.

 4                   THE COURT:    Was he able to answer all of your

 5      questions?

 6                   THE DEFENDANT:     Yes.

 7                   THE COURT:    So I'm -- let me ask the government

 8      first, is this the sole agreement between the parties on this

 9      case?

10                   MR. HAFETZ:     It is, Your Honor.

11                   THE COURT:    And the defense?

12                   MR. JACOBSON:      Yes, Your Honor, aside from some

13      proffer agreements executed between the parties.

14                   THE COURT:    Okay.   All right.

15                   So looking at page 1, paragraph 1, says that you'll

16      waive indictment and plead guilty to the information that we

17      went through earlier charging you with obstruction of

18      justice.

19                   It says in addition you stipulate and agree that at

20      your guilty plea you will state that you committed the

21      obstruction of justice while on release in the Eastern

22      District of New York, pursuant to the Bail Reform Act, and

23      that you knowingly made multiple false statements during your

24      January 2nd, 2019 interview with the government, including

25      the false statements that are included in Attachment A to the


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 18 of 40 PageID #: 28

                                                                               18

 1      plea agreement.

 2                  Do you understand that provision?

 3                  THE DEFENDANT:     Yes.

 4                  THE COURT:    So if you plead guilty to this count,

 5      the charge carries with it a minimum of zero years in prison

 6      and a maximum of 20 years.

 7                  Do you understand?

 8                  THE DEFENDANT:     Yes.

 9                  THE COURT:    And if you are sentenced to prison on

10      this charge, the maximum period of time you could be placed

11      on supervised release after you get out of prison is three

12      years and there is a penalty if you violate any conditions of

13      your release.

14                  And that would be that you could be sentenced back

15      to prison for up to two years without any credit for the time

16      you'd been serving in prison on this sentence or on

17      supervised release.

18                  That's on page 2.      It's provision B.

19                  And do you understand what supervised release is?

20                  THE DEFENDANT:     Yes.

21                  THE COURT:    Okay.    So you'd be released with

22      conditions.     You'd have to follow them and there is, as I

23      mentioned a serious penalty if you don't follow the

24      conditions of release.

25                  Do you have any questions about that?


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 19 of 40 PageID #: 29

                                                                               19

 1                  THE DEFENDANT:     No, sir.

 2                  THE COURT:    All right.      There's a maximum fine of

 3      $250,000.    There's a fee called a special assessment of $100

 4      that you would have to pay, and then G says there is also a

 5      penalty of administrative forfeiture, as set forth in

 6      paragraph 8.

 7                  Paragraph 8 says that you consent to the

 8      administrative forfeiture of all right, title and interest in

 9      the following assets. This is on page 7.

10                  It says one silver HD [sic] laptop bearing serial

11      number 5CG7295MQW, with a power cord, and one J3 Luna Pro

12      Galaxy Android cellular phone, IMEI number 354308089279698,

13      with the assigned telephone number of 347-452-5345.

14                  Are you familiar with those assets?

15                  THE DEFENDANT:     Yes.

16                  THE COURT:    Okay.    And it says that if you don't

17      forfeit the assets and execute any document to make that

18      happen, on timely notice there would be -- this may

19      constitute a material breach of the agreement.

20                  And at that time, if there were such a breach, the

21      defendant would not be entitled to withdraw the plea, but the

22      U.S. Attorney's Office may bring additional criminal charges

23      against you.

24                  Do you understand what that provision means?

25                  THE DEFENDANT:     Yes.


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 20 of 40 PageID #: 30

                                                                                  20

 1                  THE COURT:    Mr. Jacobson, have you gone through

 2      that provision with Ms. Ceasar?

 3                  MR. JACOBSON:      Yes, Your Honor.

 4                  THE COURT:    And are you satisfied she understands

 5      it?

 6                  MR. JACOBSON:      She does.

 7                  THE COURT:    Okay.      Now going back to page 2, at the

 8      end of paragraph 1, there's a paragraph that talks about how

 9      sentencing works in this case and the other case that you

10      have.

11                  It says that the sentence imposed for the

12      obstruction of justice offense, that's the one in this case,

13      may run consecutively for the sentence imposed for the

14      material support offense, for which I think you already have

15      a sentencing date, as defined in paragraph 3.

16                  Additionally -- well, first of all, do you

17      understand what that means, for the sentences to run

18      consecutively.

19                  THE DEFENDANT:     No.     I don't understand.      What is

20      consecutive?

21                  THE COURT:    Mr. Jacobson, would you like to explain

22      it first and then I'll do it?

23                  MR. JACOBSON:      Sure. If I could have a moment,

24      Your Honor.

25              (Defendant and counsel confer.)


                  Fiore Transcription Service, Inc.      203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 21 of 40 PageID #: 31

                                                                               21

 1                   MR. JACOBSON:     We're ready to proceed, Judge.

 2      Thank you.

 3                   THE COURT:   Okay.    So do you understand what that

 4      means, consecutively, now at this point?

 5                   THE DEFENDANT:    Yes.

 6                   THE COURT:   Okay.    So, for example, well, that

 7      paragraph refers to the material support offense and that is

 8      described in paragraph 3, which says that you previously pled

 9      guilty to one count of providing material support to a

10      foreign terrorist organization in violation of 18 U.S. Code

11      2339(b)(A)(1).

12                   And the government and the defendant will request

13      that you be sentenced on the material support offense at the

14      same time as your sentencing for the obstruction of justice

15      offense.

16                   Do you understand that?

17                   THE DEFENDANT:    Yes.

18                   THE COURT:   Okay.    And it also says that the

19      presentence investigation report that was prepared by the

20      Probation Department for this district determined that your

21      total offense level for the material support offense is 40

22      under the guidelines.

23                   Do you understand how the guidelines work and what

24      they mean, or do you want me to go into that?

25                   THE DEFENDANT:    Well, can you explain that to me?


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 22 of 40 PageID #: 32

                                                                                  22

 1                  THE COURT:    Sure.      So let me just talk about

 2      sentencing for just a minute.

 3                  Do you want to say anything before I do it, or --

 4                  MR. JACOBSON:      No.     We've discussed it.      I think

 5      she'd like to hear Your Honor's --

 6                  THE COURT:    Okay.      Great.

 7                  All right.    So at this point in both of your cases

 8      there's no guarantee what your sentence will be.

 9                  And the court considers a number of factors in

10      deciding how to sentence you. One of them is the sentencing

11      guidelines.

12                  So the guidelines are just guides.         They're rules

13      that exist that Judge Weinstein has to refer to.             He's going

14      to calculate what he thinks your guideline range is and then

15      decide whether he should sentence you within the guidelines,

16      above the guidelines or below the guidelines.

17                  And there's no guarantee at this time what your

18      guideline range is going to be, or what Judge Weinstein will

19      decide as far as a sentence goes.

20                  But the guidelines are one factor in deciding how

21      to sentence you.      There are other factors, and I'm just going

22      to read them out to you and if you have any questions, just

23      let me know. They're not written down there on that page

24      there.    And then we'll get back to the guidelines.

25                  So in deciding what sentence to give you, the court


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 23 of 40 PageID #: 33

                                                                               23

 1      has to consider the nature and the circumstances of the

 2      offenses that you're charged with, your history, your

 3      characteristics, what you're like, and then also the need for

 4      the sentence.

 5                   And that's -- I'm just reading from 3553 of 18 U.S.

 6      Code.

 7                   The need for the sentence to reflect the

 8      seriousness of the offense, to promote respect for the law,

 9      to provide just punishment, in other words, what's fair.

10      Provide deterrents to criminal conduct.          In other words, to

11      make sure that it doesn't happen again.          To protect the

12      public from further crimes that you might commit and to

13      provide you with needed educational or vocational training,

14      medical care, or other correctional treatment in the most

15      effective manner. Those are some of the factors that the

16      court looks at.

17                   So they look at your individual characteristics,

18      what would be fair, and the other things that I just

19      mentioned.

20                   Do you have any questions about that that you'd

21      like to discuss with your lawyer, or ask me about?

22                   THE DEFENDANT:    No, I understand.

23                   THE COURT:   Okay.    All right.

24                   So getting back to the sentencing guidelines, the

25      guidelines are just one factor there.


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 24 of 40 PageID #: 34

                                                                               24

 1                  So Judge Weinstein's going to calculate your

 2      guideline range and then decide whether to sentence you, as I

 3      said, within the guidelines, above the guidelines or below

 4      the guidelines.

 5                  And in paragraph 3 you have agreed to the

 6      calculation for the material support offense that is listed

 7      in paragraph 3.

 8                  And that is that there's a base offense level of

 9      26, there is -- well, actually, let me let the government --

10      this is the government's --

11                  MR. HAFETZ:      That's correct, Your Honor.

12                  The calculation that she has stipulated to and will

13      not take a FATICO hearing on it is as follows, for the

14      material support offense.

15                  It's a level 26 base offense level, plus an

16      enhancement for two points under Section 2M5.5(b)(1)(E) and

17      then a 12 point enhancement, because the offense was intended

18      to promote a federal crime of terrorism.          And that's pursuant

19      to Section 3A1.3.

20                  And again, that results in a total offense level of

21      40 for the material support offense.

22                  THE COURT:    Thank you.     And what does it mean, just

23      for the defendant's sake, that she's not going to seek a

24      FATICO hearing with respect to any aspect of the calculation?

25                  MR. HAFETZ:      That she's not going to challenge at


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 25 of 40 PageID #: 35

                                                                               25

 1      sentencing the factual basis, or legal basis, of any of those

 2      enhancements.     That's she's agreeing with the government, and

 3      probation, which as I said, or you said, already calculated

 4      that as her offense level.         And she's not in any way going to

 5      challenge that offense level.

 6                  THE COURT:    Okay.     Do you have any questions about

 7      what was just said?

 8                  THE DEFENDANT:        No.

 9                  THE COURT:    Okay.     And then going to the charge in

10      the information, which is the obstruction of justice charge,

11      would the government mind placing on the record its

12      calculation, again, of the guidelines?

13                  MR. HAFETZ:     Certainly, Your Honor.

14                  The total projected calculation for that is I think

15      contained on page 3 and 4 of the plea agreement, and that's a

16      30 to 37 month, and that's assuming, again, the defendant

17      falls within category 1, which I believe she does fall in.

18                  So that's a total, again, of 30 to 37 months.

19                  THE COURT:    Okay.

20                  MR. HAFETZ:     And, again, Your Honor, the defendant

21      has also stipulated, as noted on the top of page 4, the same

22      thing I just said, for the offense level for the material

23      support.

24                  In other words, for the obstruction of just offense

25      she's stipulating to the guidelines calculation put forward


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 26 of 40 PageID #: 36

                                                                               26

 1      in the plea agreement on page 3, which includes a base level

 2      of 14, an enhancement for the substantial interference with

 3      the administration of justice, which is three points, an

 4      additional two points for the destruction of a significant

 5      volume of records, and another three points because she

 6      committed the offense while on pretrial release.

 7                  THE COURT:    Thank you.

 8                  So do you have any questions about what's been said

 9      so far?

10                  THE DEFENDANT:     No, sir.

11                  THE COURT:    So consecutive sentence would mean that

12      since you have two charges that you're being sentenced on,

13      the charges could run one after the other.

14                  So let's say, for example -- well, let's take the

15      level of imprisonment that the obstruction count provides for

16      under the guideline that's been stipulated to is 30 to 37

17      months.

18                  So let's say Judge Weinstein gave you 30 months on

19      the obstruction of justice and then turning to the second

20      one, the material support charge, that carries a range of

21      imprisonment of up to 292 to 365 months.

22                  If Judge Weinstein were to give you 292 months, you

23      would start serving those -- that term after you finished

24      serving the term for the obstruction charge.

25                  So you'd serve one completely and then serve the


                  Fiore Transcription Service, Inc.      203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 27 of 40 PageID #: 37

                                                                               27

 1      other one.

 2                   Do you understand?

 3                   THE DEFENDANT:    Yes.

 4                   THE COURT:    Okay.     But, again, there's no guarantee

 5      what Judge Weinstein will do.          At this point, it's up to

 6      Judge Weinstein to determine, based on all the factors that

 7      the statute provides for, what the fair sentence would be at

 8      this time.

 9                   Do you have any questions so far?

10                   THE DEFENDANT:    No.

11                   THE COURT:    Okay.     So next you've agreed not to

12      appeal or otherwise challenge in any way your conviction or

13      your sentence if the court gives you a term of imprisonment

14      of 365 months or less.

15                   Do you understand?

16                   THE DEFENDANT:    Yes.

17                   THE COURT:    Okay.     Do we need to go through the

18      entire paragraph 6?        Would that make sense?

19                   MR. HAFETZ:    No, Your Honor.     There's two things

20      I'd like to put on the record so that they're just clear for

21      later.

22                   Number one is that as noted in the plea agreement,

23      that the new appellate waiver number that Your Honor just

24      described of 365 months or below, supercedes and entirely

25      replaces anything and any prior agreement between the


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 28 of 40 PageID #: 38

                                                                               28

 1      government and the Unites States.

 2                  And that was specifically an agreement signed on

 3      February 13th of 2017.        That's number one.

 4                  Number two, before we leave the subject of

 5      punishment, I do think it's important to note, and I

 6      apologize if Your Honor was getting to it, but that the

 7      violation of 18 USC 3147, which the defendant is going to

 8      allocute today, the punishment for that has a maximum term of

 9      ten years in imprisonment, and it must run consecutive to any

10      other sentence imposed on the defendant.

11                  THE COURT:    All right.

12                  Is there anything else in paragraph 6 that needs to

13      be placed on the record?

14                  MR. JACOBSON:      Only one point of clarification. It

15      must run consecutive to today's count of 18 USC 1512.             It

16      doesn't have to be imposed consecutive to the material

17      support sentence.      I know that's sort of an academic --

18                  MR. HAFETZ:      That's fine, Judge. I believe the

19      statutory language is to any other sentence.           That's why it's

20      worded the way it is in the plea agreement, but I'm not going

21      to contest as a factual matter that that's accurate.

22                  THE COURT:    Okay.    All right.

23                  Is there -- getting back to the earlier charge, I

24      think we've done -- we've gone through all of paragraph 1 and

25      we've now completed everything in paragraph 2.


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 29 of 40 PageID #: 39

                                                                               29

 1                  Is that correct?

 2                  MR. HAFETZ:      Yes, Judge.

 3                  THE COURT:    So do you have any questions about

 4      anything having to do with sentencing at this time?

 5                  THE DEFENDANT:       No.

 6                  THE COURT:    Okay.

 7                  MR. HAFETZ:     Judge, I apologize.

 8                  Before you move on, I just also just want to make

 9      clear, paragraph 4, because we've talked about each offense

10      in the stipulation as regards to each offense.

11                  She has, the defendant, in the plea agreement,

12      pursuant to paragraph 4, agreed that under the grouping that

13      will have to take place, because these are two separate

14      offenses, that she has stipulated that her total combined

15      offense level is 40 and she's not going to challenge that

16      offense level.

17                  THE COURT:    Yes.

18                  MR. HAFETZ:      Okay.      I just want to make sure she

19      understands that.

20                  THE COURT:    Do you understand that?

21                  THE DEFENDANT:       Yes.

22                  THE COURT:    I'm going to go through paragraph 4, as

23      that's next on the list anyway.

24                  MR. HAFETZ:     Thank you, Judge.

25                  THE COURT:    So let's turn to page 4, paragraph 4.


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 30 of 40 PageID #: 40

                                                                               30

 1      So pursuant to the grouping analysis, which means the two

 2      charges, the material support offense and the obstruction

 3      offense, the total offense level for the combination of those

 4      two charges is 40.

 5                  You stipulate or agree that your total combined

 6      offense level is 40 under the guidelines, and this level does

 7      carry with it a range of imprisonment of 292 to 365 months,

 8      assuming that you fall within criminal history category 1.

 9      In addition the sentence imposed pursuant to 3147.

10                  Do you have any questions about that?          Have you

11      discussed that with your lawyer?

12                  THE DEFENDANT:     Yes.

13                  THE COURT:    All right.      Any questions?

14                  THE DEFENDANT:     No.

15                  THE COURT:    Mr. Jacobson, are you satisfied that

16      Ms. Ceasar understand this fully?

17                  MR. JACOBSON:      Yes, Your Honor.

18                  THE COURT:    Are you satisfied that she understands

19      every element of the plea agreement?

20                  MR. JACOBSON:     I am.

21                  THE COURT:    Okay.      Is there anything else in the

22      plea agreement that either party would like to put on the

23      record, or ask questions about?

24                  MR. HAFETZ:     Nothing from the government, Judge. I

25      think that's clear.


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 31 of 40 PageID #: 41

                                                                               31

 1                  MR. JACOBSON:      Not from Ms. Ceasar.      Thank you.

 2                  THE COURT:    Okay.      Is there anything you'd like to

 3      ask your lawyer privately or ask me about your case at this

 4      time?

 5                  THE DEFENDANT:     No.

 6                  THE COURT:    Are you ready to plead?

 7                  THE DEFENDANT:     Yes.

 8                  THE COURT:    Is there any reason why Ms. Ceasar

 9      should not plead guilty to the obstruction offense?

10                  MR. JACOBSON:      No, Your Honor.

11                  THE COURT:    As to the offense in the information,

12      obstruction of an official proceeding, how do you plead;

13      guilty or not guilty?

14                  THE DEFENDANT:     Guilty.

15                  THE COURT:    Are you pleading guilty voluntarily?

16                  THE DEFENDANT:     Yes.

17                  THE COURT:    Has anybody forced you or threatened

18      you to make you agreed to plead guilty?

19                  THE DEFENDANT:     No.

20                  THE COURT:    Has anyone promised you anything that's

21      not in the plea agreement to make you agree to plead guilty?

22                  THE DEFENDANT:     No.

23                  THE COURT:    Has anyone promised you what your

24      sentence will be?

25                  THE DEFENDANT:     No.


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 32 of 40 PageID #: 42

                                                                               32

 1                  THE COURT:    So can you tell me in your own words

 2      what it is that makes you guilty of this charge?

 3                  THE DEFENDANT:     At some point between June, 2018

 4      and July, 2018, when I was out on bail, I knowingly and

 5      intentionally deleted some Facebook messages. I did this

 6      because I did not want Pretrial or the government to find

 7      them.

 8                  I also had a meeting with the government around

 9      January the 2nd of 2019 and I told them that I had not used

10      the name Umnatella(ph) when, in fact, I had.           I also told

11      them that I did not create and use email account

12      ExoticD123@gmail.com when, in fact, I had.

13                  THE COURT:    Is it satisfactory to the government?

14      Is there anything -- questions you'd like to ask or to add?

15                  MR. HAFETZ:     Just in terms of where she committed

16      these offenses, Your Honor.

17                  MR. JACOBSON:      We would stipulate that she was

18      released in the Eastern District of New York, although she

19      was residing in the Southern District at the time.

20                  THE COURT:    Okay.    Are you challenging venue in any

21      way?

22                  MR. JACOBSON:      No, Your Honor.

23                  THE COURT:    Are you stipulating to venue in this

24      district?

25                  MR. JACOBSON:      We are.


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 33 of 40 PageID #: 43

                                                                               33

 1                  THE COURT:    Okay.

 2                  MR. HAFETZ:     Your Honor, I'd just note for the

 3      record that at the time the defendant deleted the messages

 4      that she's talking about and during that time period she was

 5      -- she was out on bail but also was facing sentencing

 6      proceedings within the Eastern District of New York.

 7                  MR. JACOBSON:        She was aware of that, Your Honor.

 8                  THE COURT:    Yes.      Is that correct?

 9                  THE DEFENDANT:       Yes.

10                  THE COURT:    And you were on pretrial release, as

11      you mentioned, from the Eastern District of New York, but in

12      a facility that was outside the district.

13                  THE DEFENDANT:       Yes.

14                  MR. HAFETZ:     And the last part, Your Honor, is just

15      to verify the defendant understood when she committed the

16      offense of deleting those messages she was aware that she

17      faced additional punishment, separate from the offense

18      itself, for committing a violation of her release conditions.

19                  MR. JACOBSON:        She was aware that she could be

20      punished for violating her conditions, Your Honor. I don't

21      know that she was aware specifically of 18 USC 3147, but she

22      certainly knew that there could be additional punishment for

23      violating conditions of release.

24                  THE COURT:    Well, when you were released on

25      pretrial release, you were told that you had to follow those


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 34 of 40 PageID #: 44

                                                                                   34

 1      conditions, and failure to do so could result in revocation

 2      of the bond, as well as punishment for failing to comply with

 3      the conditions of your bond.              That's correct, isn't it?

 4                  THE DEFENDANT:         Yes, sir.

 5                  THE COURT:      All right.

 6                  MR. HAFETZ:      Your Honor, I don't think there would

 7      any objection to stipulating, in fact, that the defendant, in

 8      fact, signed a from as part of her conditions of release,

 9      which stated the sum and substance of 18-3147, which is that

10      she faced a penalty of up to ten years for committing a

11      violation while on release. I have a copy of it.

12                   MR. JACOBSON:         If I could just review it for a

13      moment, Your Honor.

14                   (Pause.)

15                   MR. JACOBSON:         Thank you, Judge.     And we would

16      stipulate that the parties, in fact, signed that rider to the

17      bond.

18                   THE COURT:     Do you recall that?

19                   THE DEFENDANT:        Yes.

20                   THE COURT:     Okay.

21                   MR. HAFETZ:     Judge, I have one more thing.         May I

22      talk to defense counsel for one moment?

23                   THE COURT:     Yes.

24              (Counsel confer.)

25                   MR. JACOBSON:         Your Honor, I think the government


                  Fiore Transcription Service, Inc.         203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 35 of 40 PageID #: 45

                                                                               35

 1      is requesting some additional allocution on a number of

 2      points.

 3                  If I could just briefly confer with Ms. Ceasar

 4      before we proceed?

 5                  THE COURT:    Yeah, and before you do that, I just

 6      want to remind you I think this was told when you had your

 7      original plea, but there's no longer parole in the federal

 8      system.    We do have parole in the state system, so that if

 9      you're sentenced to prison, there's no early release on

10      parole.    Do you understand that?

11                  THE DEFENDANT:     Yes.

12                  THE COURT:    Okay.

13            (Counsel and defendant confer.)

14                  MR. JACOBSON:      Your Honor, I think we're ready to

15      proceed.

16                  THE COURT:    All right.

17                  MR. JACOBSON:      The government had simply wanted

18      clarification that the false statements that Ms. Ceasar had

19      allocuted to were made knowingly and intentionally and I

20      believe Ms. Ceasar can confirm that, in fact, they were.

21                  THE DEFENDANT:     The knowingly and intentionally

22      false statement that I made about -- of me using

23      Umnatella(ph), I had lied to the government about.

24                  THE COURT:    I'm sorry. I didn't hear --

25                  THE DEFENDANT:     Using Umnatella.


                  Fiore Transcription Service, Inc.      203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 36 of 40 PageID #: 46

                                                                               36

 1                  THE COURT:    Yes.

 2                  THE DEFENDANT:       They had asked me if I ever used or

 3      sent any message.

 4                  THE COURT:    Yes.

 5                  THE DEFENDANT:       I used Umnatella and I said I

 6      didn't and I made a false statement to the government.

 7                  THE COURT:    And you knowingly made that false

 8      statement for the purpose --

 9                  THE DEFENDANT:       Yes.

10                  THE COURT:    -- for the purpose of concealing what

11      you had done. Is that correct?

12                  THE DEFENDANT:       Yes.

13                  THE COURT:    All right. Is that what the government

14      was looking for?

15                  MR. HAFETZ:     I'd ask for it for both, Judge.

16      That's what's stipulated to in the Schedule A.

17                  That's sort of the point of the whole rider is that

18      she knowingly admitted and intentionally -- as it read in the

19      rider, knowingly and intentionally made multiple false

20      statements during that interview, including, number one and

21      number two.

22                  Number one she just allocuted was knowing and

23      false.    She's yet to allocuted to the second one.

24                  THE DEFENDANT:       All the false statements I made was

25      knowingly and intentional.


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 37 of 40 PageID #: 47

                                                                               37

 1                   MR. HAFETZ:     That's sufficient.    Thank you, Judge.

 2                   THE COURT:    And that's in the January, 2019

 3      interview.     January 2nd?

 4                   MR. HAFETZ:     January 2nd.

 5                   THE COURT:    Is that correct?

 6                   THE DEFENDANT:     Yes.

 7                   THE COURT:    Okay.   So just to summarize, under the

 8      obstruction charge, 18 U.S. Code 1512(c), you're telling me

 9      that you destroyed information, in effect, altering,

10      destroying or concealing it, with the intent of making -- of

11      concealing from the government the information that was

12      contained in -- the information that was contained and

13      specifically preventing that information from being used in a

14      bail revocation proceeding.

15                   MR. JACOBSON:      Your Honor, I guess I would use --

16      I think the word "delete" is more precise here, as opposed to

17      destroy, because the government was ultimately able to obtain

18      the information.

19                   MR. HAFETZ:     I want to clarify that.     That's true

20      in certain cases and in other cases not at all.            So delete

21      and destroy is appropriate.

22                   THE COURT:    Delete and destroy?

23                   MR. HAFETZ:     The point is though she deleted and

24      destroyed the message with the intent, as Your Honor said, to

25      prevent their use in a bail and sentencing proceeding,


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 38 of 40 PageID #: 48

                                                                               38

 1      correct?

 2                  THE COURT:    Is that what you meant?

 3                  MR. JACOBSON:      I think the thrust of what I was

 4      trying to say is that destroy has a technical legal meaning

 5      here and she's allocuting to the factual basis of what

 6      constitutes that destruction, which is deleting the messages.

 7                  THE COURT:    Right.      And concealing. I mean, it

 8      could be -- right.       Right. So it's deleting it with the

 9      intent of either destroying or concealing it.           Is that

10      correct?

11                  THE DEFENDANT:     Yes.     I'm sorry.

12                  THE COURT:    Okay.    And the intent was to impair the

13      availability of that information in any bail revocation

14      proceeding and in sentencing proceedings in this district?

15                  THE DEFENDANT:     Yes.

16                  THE COURT:    Okay.    Is there anything else that

17      we've missed?

18                  MR. HAFETZ:     Not from the government, Judge.

19                  MR. JACOBSON:      No, Your Honor.

20                  THE COURT:    All right.      So I find that you're been

21      acting voluntarily, that you fully understand your rights,

22      the charges against you, the rights you're giving up by

23      pleading guilty, the consequences of a guilty plea, including

24      the possible sentence and fine and how a guilty plea on this

25      obstruction count can and will affect your sentencing in the


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 39 of 40 PageID #: 49

                                                                               39

 1      material support charge; that you understand what a

 2      consecutive sentence is and you understand what you're

 3      stipulating to in the plea agreement.

 4                  You also understand that there's no guarantee what

 5      your sentence will be at this time.

 6                  So I, therefore, recommend that the court accept

 7      your plea of guilty to information.

 8                  Is there anything else we need to do?

 9                  MR. HAFETZ:     No, Judge.    Thank you.

10                  MR. JACOBSON:      No, Your Honor.

11                  THE COURT:    And so I'm supposed to tell you, Judge

12      Weinstein's chambers had asked that I consult with you and

13      set a later sentencing date for these two cases.            Any date

14      you choose would be fine, but Judge Weinstein had issued an

15      order.

16                  Have you seen the order?       The recent order?

17                  MR. JACOBSON:      We have, Your Honor.

18                  MR. HAFETZ:     We have, Judge.

19                  THE COURT:    So -- in which he was asking you to

20      provide expert witnesses and material as to assist with

21      sentencing.

22                  MR. HAFETZ:     Correct.

23                  THE COURT:    In that light, the March 14th date

24      seems unrealistic.

25                  MR. HAFETZ:     Agreed.


                 Fiore Transcription Service, Inc.       203-929-9992
 Case 1:19-cr-00117-JBW Document 7 Filed 04/19/19 Page 40 of 40 PageID #: 50

                                                                                   40

 1                  THE COURT:    So are you prepared to come up with a

 2      date now, or do you want to meet and consult and get back to

 3      June shortly?

 4                  MR. JACOBSON:      I think the later, Your Honor           I

 5      would need to consult with my experts, and co-counsel, and

 6      with the government as well.

 7                  MR. HAFETZ:     That's fine Judge. Thank you.

 8                  THE COURT:    And 10:30 any day except Friday works.

 9      So June said essentially that she'll make it work.

10                  MR. JACOBSON:      Great.

11                  THE COURT:    Okay?

12                  MR. HAFETZ:     Thank you, Judge.

13                  MR. JACOBSON:      Thank you, Your Honor.

14                  THE COURT:    Thank you.     Good luck.

15            (Proceedings concluded at 2:08 p.m.)

16                  I, CHRISTINE FIORE, court-approved transcriber and

17      certified electronic reporter and transcriber, certify that

18      the foregoing is a correct transcript from the official

19      electronic sound recording of the proceedings in the above-

20      entitled matter.

21

22

23                                                April 19, 2019

24          Christine Fiore, CERT

25               Transcriber


                 Fiore Transcription Service, Inc.       203-929-9992
